Citation Nr: 0630504	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  03-30 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for medical treatment furnished at a VA 
Medical Center (VAMC).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from February 1970 to 
November 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate view.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have any additional 
disability as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA health care providers who provided 
treatment for his GERD, nor does the evidence show that any 
additional disability was an event that was not reasonably 
foreseeable.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for treatment furnished for GERD at a VA Medical Center have 
not been met.  38 U.S.C.A.         § 1151 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
March 2002, prior to the initial decision on the claim in May 
2002.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  Although the notice letter did 
not specifically inform the veteran of the evidence necessary 
to substantiate his claim of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151, the Board finds that the May 
2002 and June 2003 rating decisions; the July 2003 statement 
of the case (SOC); the May 2006 supplemental statements of 
the case (SSOC); and the January 2006 Board remand 
sufficiently notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim.  In 
fact, the July 2003 SOC and May 2006 SSOC provided the 
veteran with the pertinent laws and regulations.  

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the March 2002 letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim and that VA was requesting all 
records held by Federal agencies, including service medical 
records, military records, and VA medical records.  The 
veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
March 2002 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  In 
addition, the March 2002 letter stated that it was the 
veteran's responsibility to ensure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.  

Although the notice letter that was provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the appellant in 
the rating decision, SOC, and SSOC of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the May 2006 SSOC informed the veteran that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The May 2006 SSOC also 
explained how disability ratings and effective dates were 
determined.  Moreover, regardless of whether there is any 
defect, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
concludes below that the appellant is not entitled to 
compensation under 38 U.S.C.A. § 1151, and thus, any 
questions as to the appropriate effective date to be assigned 
are rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claim.  The veteran was also afforded a VA 
examination in April 2006.  VA has further assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC and SSOC, which informed 
them of the laws and regulations relevant to the veteran's 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.


Law and Analysis

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.  For claims filed after October 1, 1997, a claimant is 
required to show fault or negligence in medical treatment.  
For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  
See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of 
statute was plain and did not require showing of fault).  
Since the veteran filed his claim after that date, he must 
show some degree of fault, and more specifically, that the 
proximate cause of his disability was due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
medical care or was an event not reasonably foreseeable.  38 
U.S.C.A. § 1151(a)(1).  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be paid for the continuance or natural 
progression of diseases or injuries for which hospitalization 
or treatment was authorized.  38 C.F.R. § 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of hospitalization or medical 
treatment, not merely coincidental therewith.  The mere fact 
of aggravation alone will not suffice to make a disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospitalization, 
examination or medical or surgical treatment.  38 C.F.R. § 
3.358(c).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the expressed or implied consent 
of the veteran.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or treatment administered.  38 C.F.R. § 
3.358(c).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for medical treatment 
furnished at a VA Medical Center (VAMC).  The medical 
evidence of record does not show that the veteran has any 
additional disability due to carelessness, negligence, lack 
of proper skill, error in judgment or some instance of fault 
on the part of VA in furnishing medical care or that the 
outcome of the treatment was an event not reasonably 
foreseeable.  In particular, the veteran has contended that 
he currently has gastroesophageal reflux disease (GERD) that 
was caused by the medication Motrin, which was prescribed by 
the VA Medical Center in Columbia, Missouri.  VA medical 
records do indicate that the veteran was prescribed Motrin in 
February 1987 and in June 1990.  In addition, VA medical 
records dated in February 1991 note that the veteran's use of 
Motrin was discontinued because his stomach was burning, and 
VA medical records dated from December 1993 to June 1996 
indicate that he was subsequently diagnosed with GERD.  The 
Board also notes that VA medical records dated in March 1994 
document that an unrelated condition had improved with 
Motrin, but that Disalcid would be tried instead because that 
medication was easier with GERD.  VA medical records dated in 
June 2005 indicate that the veteran still has GERD.  

Nevertheless, the April 2006 VA examiner stated that there 
was no evidence that the veteran's Motrin resulted in his 
esophagogastroduodenostomy findings of February 1994 and 
March 1995.  A review of the veteran's records showed that he 
was not even on Motrin at that time, and the examiner 
observed that there was no evidence of any carelessness, 
negligence, or lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA.  He noted that 
gastric irritation was a common side effect of all classes of 
nonsteroidal medications and was well known and widely 
accepted.   The April 2006 VA examiner further commented that 
the veteran took a multitude of medications that could result 
in gastric distress, yet he also remarked that none of those 
were medications that he was taking at the time of his 
complaint in 1987 and 1990.  The veteran has not submitted 
any medical evidence showing otherwise.

Simply put, there is no evidence that the veteran currently 
suffers from an additional disability that was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing medical care for the veteran's GERD or that was 
the result of an event not reasonably foreseeable.  For these 
reasons, the Board finds that the preponderance of the 
evidence is against the veteran's claim for compensation 
under 38 U.S.C.A. § 1151.  Accordingly, the Board concludes 
that compensation for additional disability is not warranted.


ORDER

Compensation pursuant to the provision of 38 U.S.C.A. § 1151 
for medical treatment furnished at a VAMC for GERD is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


